
QuickLinks -- Click here to rapidly navigate through this document




EMPLOYMENT AGREEMENT


    This EMPLOYMENT AGREEMENT ("Agreement"), which is dated as of December 19,
2000, is made by and between STAAR Surgical Company, a Delaware corporation,
located at 1911 Walker Avenue, Monrovia, California 91016 and hereinafter
referred to as "Company", and David Bailey, whose address is            ,
hereinafter referred to as "Executive", based upon the following:


RECITALS


    WHEREAS, Company wishes to retain the services of Executive, and Executive
wishes to render services to Company, as its Chief Executive Officer and
President;

    WHEREAS, Company and Executive wish to set forth in this Agreement the
duties and responsibilities that Executive has agreed to undertake on behalf of
Company.

    THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, Company and Executive (who are sometimes
individually referred to as a "party" and collectively referred to as the
"parties") agree as follows:


AGREEMENT


    1.  TERM.  

    (a)  Term of Agreement/Renewal.  Company hereby employs Executive pursuant
to the terms of this Agreement and Executive hereby accepts employment with
Company pursuant to the terms of this Agreement for the period beginning on
December 19, 2000 (the "Effective Date") and ending on December 31, 2003.
Subject to paragraphs 12 and 13, this Agreement will be automatically be renewed
for successive periods of three years after December 31, 2003. In this Agreement
the word "Term" shall, depending on the context used, refer to the initial three
(3) year term or to any renewal periods.

    (b)  Loss of Right to Work.  Executive shall fully cooperate with Company to
obtain a permit or visa (the "Right to Work Document") that will allow Executive
to work legally in the United States. If, through no fault of Executive, Company
is unable to obtain the Right to Work Document, or if the Right to Work Document
is not renewed, then, irrespective of subparagraph (a) above, the Term shall end
twelve (12) months from the date that Company's application for the Right to
Work Document is rejected (or, if Company appeals such decision, from the date
that a decision regarding the appeal becomes final) or from the date that the
Right to Work Document expires. In such event, Company shall pay reasonable
travel-related costs for Executive, his spouse and his children to return to the
United Kingdom. During such twelve (12) month period, Executive shall be
entitled to render his services pursuant to this Agreement from his home
country.

    2.  GENERAL DUTIES.  

    Executive shall report to Company's Board of Directors. Executive shall
devote his entire productive time, ability, and attention to Company's business
during the Term. In his capacity as Chief Executive Officer and President,
Executive shall be primarily responsible for the day-to-day supervision and
control of the business and the employees of the Company. Executive shall do and
perform all services, acts, or things necessary or advisable to discharge his
duties under this Agreement, and such other duties as are commonly performed by
an employee of his rank in a publicly traded corporation or which may, from time
to time, be prescribed by the Company through its Board of Directors.
Furthermore, Executive agrees to cooperate with and work to the best of his
ability with Company's management team, which includes the Board of Directors
and the officers and other employees, to continually improve Company's
reputation in its industry for quality products and performance.

1

--------------------------------------------------------------------------------

    3.  NONSOLICITATION AND PROPRIETARY PROPERTY AND CONFIDENTIAL INFORMATION
PROVISIONS.   

    (a)  Nonsolicitation.  

    (1)  Covenant.  Executive hereby covenants and agrees that Executive shall
not, either for Executive's own account or directly or indirectly in conjunction
with or on behalf of any person, partnership, corporation or other entity or
venture, during the Term and for a period of one (1) year from the date this
Agreement terminates or expires, solicit or employ or attempt to solicit or
employ any person who is then or has, within twelve (12) months prior thereto,
been an officer, partner, manager, agent, consultant or employee of Company or
any affiliate of Company whether or not such a person would commit a breach of
that person's contract of employment or consulting contract with Company or any
affiliate of Company, if any, by reason of leaving the service of Company or any
affiliate of Company (the "Nonsolicitation Covenant").

    (2)  Acknowledgement.  Each of the parties acknowledges that: (i) the
covenants and the restrictions contained in the Nonsolicitation Covenant are
necessary, fundamental, and required for the protection of the business of
Company; (ii) such Covenant relates to matters which are of a special, unique
and extraordinary value; and (iii) a breach of such Covenant will result in
irreparable harm and damages which cannot be adequately compensated by a
monetary award.

    (3)  Judicial Limitation.  Notwithstanding the foregoing, if at any time,
despite the express agreement of Company and Executive, a court of competent
jurisdiction holds that any portion of this Nonsolicitation Covenant is
unenforceable by reason of its extending for too great a period of time or by
reason of its being too extensive in any other respect, such Covenant shall be
interpreted to extend only over the maximum period of time or to the maximum
extent in all other respects, as the case may be, as to which it may be
enforceable, all as determined by such court in such action.

    (b)  Proprietary Property; Confidential Information.  

    (1)  "Applicable Definitions"  For purposes of this paragraph 3(b), the
following capitalized terms shall have the definitions set forth below:

    i.  "Confidential Information"  —The term "Confidential Information" is
collectively and severally defined as any information, matter or thing of a
secret, confidential or private nature, whether or not so labeled, which is
connected with Company's business or methods of operation or concerning any of
Company's suppliers, customers, licensors, licensees or others with whom Company
has a business relationship, and which has current or potential value to Company
or the unauthorized disclosure of which could be detrimental to Company.
Confidential Information shall be broadly defined and shall include, by way of
example and not limitation: (i) matters of a business nature available only to
management and owners of Company of which Executive may become aware (such as
information concerning customers, vendors and suppliers, including their names,
addresses, credit or financial status, buying or selling habits, practices,
requirements, and any arrangements or contracts that Company may have with such
parties, Company's marketing methods, plans and strategies, the costs of
materials, the prices Company obtains or has obtained or at which Company sells
or has sold its products or services, Company's manufacturing and sales costs,
the amount of compensation paid to employees of Company and other terms of their
employment, financial information such as financial statements, budgets and
projections, and the terms of any contracts or agreements Company has entered
into) and (ii) matters of a technical nature (such as product

2

--------------------------------------------------------------------------------

information, trade secrets, know-how, formulae, innovations, inventions,
devices, discoveries, techniques, formats, processes, methods, specifications,
designs, patterns, schematics, data, compilation of information, test results,
and research and development projects). For purposes of the foregoing, the term
"trade secrets" shall mean the broadest and most inclusive interpretation of
trade secrets as defined by Section 3426.1(d) of the California Civil Code (the
Uniform Trade Secrets Act) and cases interpreting the scope of said Section.

    ii.  "Proprietary Property"  —The term "Proprietary Property" is
collectively and severally defined as any written or tangible property owned or
used by Company in connection with Company's business, whether or not such
property also qualifies as Confidential Information. Proprietary Property shall
be broadly defined and shall include, by way of example and not limitation,
products, samples, equipment, files, lists, books, notebooks, records,
documents, memoranda, reports, patterns, schematics, compilations, designs,
drawings, data, test results, contracts, agreements, literature, correspondence,
spread sheets, computer programs and software, computer print outs, other
written and graphic records, and the like, whether originals, copies, duplicates
or summaries thereof, affecting or relating to the business of Company,
financial statements, budgets, projections, invoices.

    (2)  Ownership of Proprietary Property.  Executive acknowledges that all
Proprietary Property which Executive may prepare, use, observe, come into
possession of and/or control shall, at all times, remain the sole and exclusive
property of Company. Executive shall, upon demand by Company at any time, or
upon the cessation of Executive's employment, irrespective of the time, manner,
cause or lack of cause of such cessation, immediately deliver to Company or its
designated agent, in good condition, ordinary wear and tear and damage by any
cause beyond the reasonable control of Executive excepted, all items of the
Proprietary Property which are or have been in Executive's possession or under
his control, as well as a statement describing the disposition of all items of
the Proprietary Property beyond Executive's possession or control in the event
Executive has not previously returned such items of the Proprietary Property to
Company.

    (3)  Agreement Not to Use or Divulge Confidential Information.  Executive
agrees that he will not, in any fashion, form or manner, unless specifically
consented to in writing by Company, either directly or indirectly use, divulge,
transmit or otherwise disclose or cause to be used, divulged, transmitted or
otherwise disclosed to any person, firm or corporation, in any manner whatsoever
(other than in Executive's performance of duties for Company or except as
required by law) any Confidential Information of any kind, nature or
description. The foregoing provisions shall not be construed to prevent
Executive from making use of or disclosing information which is in the public
domain through no fault of Executive, provided, however, specific information
shall not be deemed to be in the public domain merely because it is encompassed
by some general information that is published or in the public domain or in
Executive's possession prior to Executive's employment with Company.

    (4)  Acknowledgement of Secrecy.  Executive acknowledges that the
Confidential Information is not generally known to the public or to other
persons who can obtain economic value from its disclosure or use and that the
Confidential Information derives independent economic value thereby, and
Executive agrees that he shall take all efforts reasonably necessary to maintain
the secrecy and confidentiality of the Confidential Information and to otherwise
comply with the terms of this Agreement.

    (5)  Inventions, Discoveries.  Executive acknowledges that any inventions,
discoveries or trade secrets, whether patentable or not, made or found by
Executive in the scope of his

3

--------------------------------------------------------------------------------

employment with Company constitute property of Company and that any rights
therein now held or hereafter acquired by Executive individually or in any
capacity are hereby transferred and assigned to Company, and agrees to execute
and deliver any confirmatory assignments, documents or instruments of any nature
necessary to carry out the intent of this paragraph when requested by Company
without further compensation therefor, whether or not Executive is at the time
employed by Company. Provided, however, notwithstanding the foregoing, Executive
shall not be required to assign his rights in any invention which qualifies
fully under the provisions of Section 2870(a) of the California Labor Code,
which provides, in pertinent part, that the requirement to assign "shall not
apply to any invention that the employee developed entirely on his or her own
time without using employer's equipment, supplies, facilities or trade secret
information except for those inventions that either:

    (i)  Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or

    (ii)  Result from any work performed by the employee for the employer."

    Executive understands that he bears the full burden of proving to Company
that an invention qualifies fully under Section 2870(a). By signing this
Agreement, Executive acknowledges receipt of a copy of this Agreement and of
written notification of the provisions of Section 2870.

    4.  COMPLIANCE WITH SECURITIES LAWS.  Executive acknowledges that Executive
will be subject to the provisions of Sections 10(b) and 16 of the Securities
Exchange Act of 1934. Executive acknowledges that Sections 10(b) and 16 can
prohibit Executive from selling or transferring his stock or securities in
Company. Executive agrees that he will comply with Company's policies, as stated
from time to time, relating to selling or transferring his stock or securities
in Company.

    5.  COMPENSATION.  

    (a)  Annual Salary.  During the first year of the Term, Company shall pay to
Executive an annual base salary in the amount of three hundred thousand U.S.
dollars ($300,000). During the remainder of the Term, Company shall pay to
Executive an annual base salary in the amount of three hundred fifty thousand
U.S. dollars ($350,000). The salary paid during the Term shall be referred to in
this Agreement as the "Annual Salary". The Annual Salary shall be subject to any
tax withholdings and/or employee deductions that are applicable. The Annual
Salary shall be paid to Executive in equal installments in accordance with the
periodic payroll practices of the Company for executive employees. From and
after December 1, 2003, the Board shall annually review Executive's Annual
Salary to determine whether or not an increase is merited.

    (b)  Annual Bonus.  Executive and the Compensation Committee of the Board of
Directors shall meet to establish performance standards and goals to be met by
Executive, which standards and goals shall be based upon earnings, cash flows,
EBITDA and other objectives that are mutually agreed to by Executive and the
Compensation Committee. Company shall pay to Executive, no later than thirty
(30) days after the completion of the annual anniversary of the Effective Date,
a cash bonus (the "Annual Bonus") in an amount to be recommended by the
Compensation Committee to the Board, and which amount may equal (but not exceed)
sixty percent (60%) of the Annual Salary, for each year in which the performance
standards and goals are met or exceeded by Executive. Nothing in this paragraph
shall prevent Executive and the Compensation Committee from mutually agreeing to
an alternative computation of the Annual Bonus, which may be implemented and
paid to Executive in place of the Annual Bonus described herein. The Annual
Bonus shall be subject to any applicable tax withholdings and/or employee
deductions.

4

--------------------------------------------------------------------------------

    (c)  Cost of Living Adjustment.  Commencing as of January 1, 2002, and on
each January 1st thereafter, the then effective Annual Salary shall be increased
(but not decreased) by an amount which shall reflect the increase, if any, in
the cost of living during the previous 12 months by adding to the Annual Salary
an amount computed by multiplying the Annual Salary by the percentage by which
the level of the Consumer Price Index for the Los Angeles, California
Metropolitan Area, as reported on January 1st of the new year by the Bureau of
Labor Statistics of the United States Department of Labor has increased over its
level as of January 1st of the prior year.

    (d)  Participation In Employee Benefit Plans.  Executive shall have the same
rights, privileges, benefits and opportunities to participate in any of
Company's employee benefit plans which may now or hereafter be in effect on a
general basis for executive officers or employees. Company may change any
benefits contractor, in its sole discretion. During the Term Company shall
provide, at Company's sole expense, (i) medical and dental benefits for
Executive, his spouse and children, (ii) disability insurance which, in the
event of Executive's disability, will replace 60% of the Annual Salary being
paid to Executive at the time the disability occurred, and (iii) life insurance
in the amount of one million seven-hundred fifty thousand U.S. dollars
($1,750,000). In the event Executive receives payments from the disability
insurer, Company shall have the right to offset such payments against the Annual
Salary otherwise payable to Executive during the period for which such payments
are made. Executive represents and warrants that he has no reason to believe
that he is not insurable with a reputable insurance company for the limits of
the coverage discussed herein. If Executive is deemed to be uninsurable for any
of the coverage discussed herein, Company shall not be deemed to be in breach of
this Agreement for failing to provide such coverage.

    6.  STOCK OPTION GRANT.  

    As an inducement to enter into this Agreement, Company grants to Executive
an option to purchase five hundred thousand (500,000) shares of Company's common
stock. The exercise price for the stock shall be $11.25 per share, the fair
market value on the date of this Agreement. The right to purchase the common
stock shall vest in equal increments, one-third on the Effective Date, one-third
on the first anniversary of the Effective Date and one-third on the second
anniversary of the Effective Date. Upon the sale or disposition by Company to an
unrelated third party of 50% or more of its business or assets, or the sale of
the capital stock of Company in connection with the sale or transfer of a
controlling interest in Company to an unrelated third party, or the merger or
consolidation of Company with another corporation as part of a sale or transfer
of a controlling interest in Company to an unrelated third party (any of which
shall be deemed to be a "Change in Control"), any part of the option which is
unvested shall immediately vest. "A controlling interest" shall be defined as
50% or more of the common stock of the Company. The grant of this option shall
not prohibit Company from granting to Executive, in its discretion, additional
options to purchase Company's common stock during the Term.

    7.  OTHER ALLOWANCES.  

    (a)  Automobile Allowance.  Company shall pay to Executive a sum which is
equivalent to the automobile allowance received by Executive from his former
employer.

    (b)  Costs Associated with Obtaining the Right to Work.  Company shall pay
any reasonable costs, including application fees and legal costs, relating to
obtaining the Right to Work Document and subsequent permanent residency visas
(such as a green card).

    (c)  Repayment of Bonus to CIBA/Novartis.  Company acknowledges that
Executive received a bonus in the amount of one hundred fifty thousand U.S.
dollars ($150,000) from CIBA/Novartis, Executive's prior employer, for accepting
its offer of employment. Company acknowledges that

5

--------------------------------------------------------------------------------

Executive may be required to return some portion, or all, of the bonus to
CIBA/Novartis as a result of his election to terminate his employment. Company
agrees that it shall reimburse Executive for any amount of the bonus that
Executive is required to return to CIBA/Novartis.

    (d)  Payment of Accrued Bonus.  Company acknowledges that Executive, if he
continued his employment with CIBA/Novartis, would receive a bonus of one
hundred thirty-two thousand U.S. dollars ($132,000) pursuant to his employment
contract. Executive expects to receive no less than one hundred ten thousand
U.S. dollars ($110,000) as a result of his services to CIBA/Novartis over the
past ten (10) months. Company agrees that it shall pay to Executive any portion
of the bonus, up to one hundred ten thousand U.S. dollars ($110,000), that
CIBA/Novartis refuses to pay due to Executive's termination of his employment.

    (e)  Relocation Allowance.  Company shall reimburse Executive for all
reasonable relocation expenses actually and properly incurred by Executive's
move to Los Angeles, California from Atlanta, Georgia and/or the United Kingdom.
Such expenses shall include:

    (i)  Moving Expenses.  All reasonably incurred expenses to move Executive's
home furnishings and personal property to California, such amount not to exceed
thirty thousand U.S. dollars ($30,000).

    (ii)  Disposition of Residence.  Company and Executive shall jointly choose
an appraiser to appraise Executive's home in Atlanta, Georgia, and Company shall
pay to Executive the equity value. The term "equity value" shall mean the
difference between the appraised value and the unpaid balance of any loans
secured by mortgages or deeds of trust recorded against the home. If Executive's
home is sold for an amount the equity value of which exceeds the amount paid to
Executive pursuant to this subsection, Company shall be entitled to keep the
excess amount.

    (iii)  Expenses Related to Former Residence.  Until it is sold, Company will
continue to pay all expenses related to maintaining Executive's home in Georgia,
including any loans secured by mortgages or deeds of trust, taxes and insurance.

    (iv)  Interim Living Expenses.  For a period of six (6) months, Company
shall pay to Executive the sum of three thousand U.S. dollars ($3,000) per month
toward living expenses.

    (v)  Income Tax Consequences.  Payment and/or provision of the relocation
expenses shall be subject to any federal or state withholding as may be
applicable. Company shall gross-up the payment of the expenses set forth in this
paragraph 7(e) to compensate Executive for any and all taxes incurred by him as
a result of his receipt of the relocation allowance.

    (f)  Nomination to Board of Directors.  Executive shall be appointed to
Company's Board of Directors.

    8.  REIMBURSEMENT OF BUSINESS EXPENSES.  Company shall promptly reimburse
Executive for all reasonable business expenses incurred by Executive in
connection with the business of Company. However, each such expenditure shall be
reimbursable only if Executive furnishes to Company adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of each such
expenditure as an income tax deduction.

    9.  ANNUAL VACATION/SICK LEAVE.  

    Executive shall be entitled to five (5) weeks vacation time each year
without loss of compensation. Executive shall be entitled to sick leave in
accordance with Company's general policy for its employees.

6

--------------------------------------------------------------------------------

    10.  INDEMNIFICATION OF LOSSES.  

    So long as Executive's actions were taken in good faith and in furtherance
of Company's business and within the scope of Executive's duties and authority,
Company shall indemnify and hold Executive harmless to the full extent of the
law from any and all claims, losses and expenses sustained by Executive as a
result of any action taken by him to discharge his duties under this Agreement,
and Company shall defend Executive, at Company's expense, in connection with any
and all claims by stockholders or third parties which are based upon actions
taken by Executive to discharge his duties under this Agreement.

    11.  PERSONAL CONDUCT.  

    Executive agrees promptly and faithfully to comply with all present and
future policies, requirements, directions, requests and rules and regulations of
Company in connection with Company's business. Executive further agrees to
conform to all laws and regulations and not at any time to commit any act or
become involved in any situation or occurrence tending to bring Company into
public scandal, ridicule or which will reflect unfavorably on the reputation of
Company.

    12.  TERMINATION FOR CAUSE.  

    Company reserves the right to declare Executive in default of this Agreement
if Executive willfully breaches or habitually neglects the duties which he is
required to perform under the terms of this Agreement, or if Executive commits
such acts of dishonesty, fraud, misrepresentation, gross negligence or willful
misconduct as would prevent the effective performance of his duties or which
results in material harm to Company or its business. Company may terminate this
Agreement for cause by giving written notice of termination to Executive.
Company also reserves the right to declare Executive in default of this
Agreement if Executive fails to substantially perform his material duties and
responsibilities under this Agreement after written demand for substantial
performance of such duties and responsibilities is delivered to Executive. Such
demand must identify the manner in which Company's Board of Directors believes
that Executive has not substantially performed his duties, and Executive shall
have a period of ninety (90) days to correct the deficient performance. With the
exception of the covenants included in paragraph 3 above, upon such termination
the obligations of Executive and Company under this Agreement shall immediately
cease. Such termination shall be without prejudice to any other remedy to which
Company may be entitled either at law, in equity, or under this Agreement. If
Executive's employment is terminated pursuant to this paragraph, Company shall
pay to Executive (i) Executive's accrued but unpaid Annual Salary and vacation
pay through the effective date of the termination; (ii) Executive's accrued but
unpaid Annual Bonus, if any; and (iii) business expenses incurred prior to the
effective date of termination. Executive shall not be entitled to continue to
participate in any employee benefit plans except to the extent provided in such
plans for terminated participants, or as may be required by applicable law.

    13.  TERMINATION WITHOUT CAUSE.  

    (a)  Death.  Executive's employment shall terminate upon the death of
Executive. Upon such termination, the obligations of Executive and Company under
this Agreement shall immediately cease. With the exception of the covenants
included in this sub-paragraph (a), in the event of a termination pursuant to
this paragraph, Company shall pay to Executive (i) Executive's accrued but
unpaid Annual Salary and vacation pay through the effective date of the
termination; (ii) Executive's accrued but unpaid Annual Bonus, if any; and
(iii) business expenses incurred prior to the effective date of termination.

    (b)  Disability.  Company reserves the right to terminate Executive's
employment upon ten (10) days written notice if, for a period of ninety
(90) days, Executive is prevented from discharging his duties under this
Agreement due to any physical or mental disability. With the exception of the
covenants included in paragraph 3 above and as otherwise set forth in this

7

--------------------------------------------------------------------------------

sub-paragraph (b), upon such termination, the obligations of Executive and
Company under this Agreement shall immediately cease. In the event of a
termination pursuant to this paragraph, Company shall pay to Executive
(i) Executive's accrued but unpaid Annual Salary and vacation pay through the
effective date of the termination; (ii) Executive's accrued but unpaid Annual
Bonus, if any; and (iii) business expenses incurred prior to the effective date
of termination. Executive shall not be entitled to continue to participate in
any employee benefit plans except to the extent provided in such plans for
terminated participants, or as may be required by applicable law.

    (c)  Election By Executive.  

    (i)  Executive's Election to Terminate.  Executive's employment may be
terminated at any time by Executive upon not less than twelve (12) months
written notice by Executive to the Board. With the exception of the covenants
included in paragraph 3 above and as otherwise set forth in this
sub-paragraph (c), upon such termination the obligations of Executive and
Company under this Agreement shall immediately cease. In the event of a
termination pursuant to this paragraph, Company shall pay to Executive
(i) Executive's accrued but unpaid Annual Salary and vacation pay through the
effective date of the termination; (ii) Executive's accrued but unpaid Annual
Bonus, if any; and (iii) business expenses incurred prior to the effective date
of termination. Executive shall not be entitled to continue to participate in
any employee benefit plans except to the extent provided in such plans for
terminated participants, or as may be required by applicable law.

    (ii)  Company's Election to Release.  If, after receipt of Executive's
notice of termination, Company elects to release Executive from his obligations
under sub-paragraph (c)(i) above and notifies Executive that he need not perform
services pursuant to this Agreement for the twelve (12) month period, Company
shall pay to Executive (i) an amount equal to the Annual Salary due to Executive
for the twelve (12) month period (or any portion of it still remaining after
Company's election), in a lump sum and without discount to present value, and
(ii) any options granted to Executive which are scheduled to vest over the
twelve (12) month period (or any portion of it still remaining after Company's
election) will vest as scheduled.

    (d)  Election By Company.  Company may terminate Executive's employment upon
not less than thirty (30) days written notice by Company to Executive. With the
exception of the covenants included in paragraph 3 above, upon such termination
the obligations of Executive and Company under this Agreement shall immediately
cease. In the event of a termination pursuant to this paragraph, Executive shall
be entitled to receive (i) Executive's accrued but unpaid Annual Salary and
vacation pay through the effective date of the termination; (ii) Executive's
accrued but unpaid Annual Bonus, if any; (iii) business expenses incurred prior
to the effective date of termination, (iv) an amount equal to three (3) years
Annual Salary due to Executive as of the date of termination, in a lump sum and
without discount to present value, and (v) any option held by Executive which is
unvested on the date of such termination shall immediately vest. All other
rights Executive has under any benefit plans and programs shall be determined in
accordance with the terms and conditions of such plans and programs.

    (e)  Termination Due to a Change in Control.  If Executive's employment is
terminated in connection with a Change in Control, with the exception of the
covenants included in paragraph 3 above and as otherwise set forth in this
sub-paragraph (e), upon such termination the obligations of Executive and
Company under this Agreement shall immediately cease. In the event of a
termination pursuant to this paragraph, Executive shall be entitled to receive
(i) Executive's accrued but unpaid Annual Salary and vacation pay through the
effective date of the termination; (ii) Executive's accrued but unpaid Annual
Bonus, if any; (iii) business expenses incurred prior to the effective date of
termination, (iv) an amount equal to three (3) years Annual Salary due to
Executive as of the date of termination, in a lump sum and without discount to
present value, and

8

--------------------------------------------------------------------------------

(v) any option held by Executive which is unvested on the date of such
termination shall immediately vest. All other rights Executive has under any
benefit plans and programs shall be determined in accordance with the terms and
conditions of such plans and programs.

    14.  MISCELLANEOUS.  

    (a)  Preparation of Agreement.  It is acknowledged by each party that such
party either had separate and independent advice of counsel or the opportunity
to avail itself or himself of same. In light of these facts it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.

    (b)  Cooperation.  Each party agrees, without further consideration, to
cooperate and diligently perform any further acts, deeds and things and to
execute and deliver any documents that may from time to time be reasonably
necessary or otherwise reasonably required to consummate, evidence, confirm
and/or carry out the intent and provisions of this Agreement, all without undue
delay or expense.

    (c)  Interpretation.  

    (i)  Entire Agreement/No Collateral Representations.  Each party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto: (1) is the final, complete and exclusive statement of the agreement of
the parties with respect to the subject matter hereof; (2) supersedes any prior
or contemporaneous agreements, promises, assurances, guarantees,
representations, understandings, conduct, proposals, conditions, commitments,
acts, course of dealing, warranties, interpretations or terms of any kind, oral
or written (collectively and severally, the "Prior Agreements"), and that any
such prior agreements are of no force or effect except as expressly set forth
herein; and (3) may not be varied, supplemented or contradicted by evidence of
Prior Agreements, or by evidence of subsequent oral agreements. Any agreement
hereafter made shall be ineffective to modify, supplement or discharge the terms
of this Agreement, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the modification or supplement
is sought.

    (ii)  Waiver.  No breach of any agreement or provision herein contained, or
of any obligation under this Agreement, may be waived, nor shall any extension
of time for performance of any obligations or acts be deemed an extension of
time for performance of any other obligations or acts contained herein, except
by written instrument signed by the party to be charged or as otherwise
expressly authorized herein. No waiver of any breach of any agreement or
provision herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof, or a waiver or relinquishment of any other agreement
or provision or right or power herein contained.

    (iii)  Remedies Cumulative.  The remedies of each party under this Agreement
are cumulative and shall not exclude any other remedies to which such party may
be lawfully entitled.

    (iv)  Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (B) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other

9

--------------------------------------------------------------------------------

than those as to which it is held invalid, illegal or unenforceable) shall not
be affected thereby and shall continue in full force and effect to the fullest
extent provided by law.

    (v)  No Third Party Beneficiary.  Notwithstanding anything else herein to
the contrary, the parties specifically disavow any desire or intention to create
any third party beneficiary obligations, and specifically declare that no person
or entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof.

    (vi)  Headings; References; Incorporation; Gender.  The headings used in
this Agreement are for convenience and reference purposes only, and shall not be
used in construing or interpreting the scope or intent of this Agreement or any
provision hereof. References to this Agreement shall include all amendments or
renewals thereof. Any exhibit referenced in this Agreement shall be construed to
be incorporated in this Agreement. As used in this Agreement, each gender shall
be deemed to include the other gender, including neutral genders or genders
appropriate for entities, if applicable, and the singular shall be deemed to
include the plural, and vice versa, as the context requires.

    (d)  Enforcement.  

    (i)  Applicable Law.  This Agreement and the rights and remedies of each
party arising out of or relating to this Agreement (including, without
limitation, equitable remedies) shall be solely governed by, interpreted under,
and construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
agreement were made, and as if its obligations are to be performed, wholly
within the State of California.

    (ii)  Consent to Jurisdiction; Service of Process.  Any action or proceeding
arising out of or relating to this Agreement shall be filed in and heard and
litigated solely before the state courts of California located within the County
of Los Angeles.

    (iii)  Consent to Specific Performance and Injunctive Relief and Waiver of
Bond or Security.  Each party acknowledges that Company may, as a result of
Executive's breach of the covenants and obligations included in paragraph 3 of
this Agreement, sustain immediate and long-term substantial and irreparable
injury and damage which cannot be reasonably or adequately compensated by
damages at law. Each party agrees that in the event of Executive's breach or
threatened breach of the covenants and obligations included in paragraph 3,
Company shall be entitled to obtain equitable relief from a court of competent
jurisdiction or arbitration without proof of any actual damages that have been
or may be caused to Company by such breach or threatened breach and without the
posting of bond or other security in connection therewith.

    (e)  No Assignment of Rights or Delegation of Duties by
Executive.  Executive's rights and benefits under this Agreement are personal to
him and therefore (i) no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer; and (ii) Executive may not
delegate his duties or obligations hereunder.

    (f)  Notices.  Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(collectively and severally called "Notices") required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency),
(C) by electronic or facsimile or telephonic transmission, provided the
receiving party has a compatible device or confirms receipt thereof (which forms
of Notice shall be deemed delivered upon confirmed transmission or confirmation
of receipt), or (D) by

10

--------------------------------------------------------------------------------

mailing in the United States mail by registered or certified mail, return
receipt requested, postage prepaid (which forms of Notice shall be deemed to
have been given upon the fifth {5th} business day following the date mailed).
Each party, and their respective counsel, hereby agree that if Notice is to be
given hereunder by such party's counsel, such counsel may communicate directly
with all principals, as required to comply with the foregoing notice provisions.
Notices shall be addressed to the address hereinabove set forth in the
introductory paragraph of this Agreement, or to such other address as the
receiving party shall have specified most recently by like Notice, with a copy
to the other parties hereto. Any Notice given to the estate of a party shall be
sufficient if addressed to the party as provided in this subparagraph.

    (g)  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument, binding on all parties hereto. Any signature page
of this Agreement may be detached from any counterpart of this Agreement and
reattached to any other counterpart of this Agreement identical in form hereto
by having attached to it one or more additional signature pages.

    (h)  Execution by All Parties Required to be Binding; Electronically
Transmitted Documents.  This Agreement shall not be construed to be an offer and
shall have no force and effect until this Agreement is fully executed by all
parties hereto. If a copy or counterpart of this Agreement is originally
executed and such copy or counterpart is thereafter transmitted electronically
by facsimile or similar device, such facsimile document shall for all purposes
be treated as if manually signed by the party whose facsimile signature appears.

    IN WITNESS WHEREOF, the parties have executed this Agreement.

    Company:
 
 
STAAR Surgical Company
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

Andrew F. Pollet, Chairman of the Board
 
 
Executive:
 
 


--------------------------------------------------------------------------------

David Bailey


11

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
